On July 8, 2014, the Defendant was sentenced for violation of the conditions of a suspended sentence for the offense of Theft, a felony, in violation of MCA 45-6-301, to five (5) years in the Montana State Prison, with no time suspended. The Defendant is given credit for 31 days served in custody.
On November 6,2014, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was not present. The State was not represented. Court appointed counsel, Ed Sheehy, Jr., Montana Office of Public Defender, was present. Mr. Sheehy confirmed that in preparation for this hearing, Mr. Knudson refused to meet with him concerning the sentence review application. Prison staff informed the Division that when they attempted to bring him to the hearing, he refused to exit his cell.
Sentence Review is a matter that is voluntary on the part of the Defendant, not mandatory. The Division deems that Mr. Knudson’s refusal to participate on his own application is considered a waiver of his right to proceed with sentence review.
Therefore, it is the unanimous decision of the Division that the application for review of sentence shall be DISMISSED and the Sentence Review Division will take no further action thereunder.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.